Citation Nr: 9913072	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from April 1943 to November 1945; he died in 
January 1997.  The appellant has been represented throughout 
her appeal by Veterans of Foreign Wars of the United States.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1997, by the Pittsburgh, Pennsylvania Regional Office 
(RO), which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
Dependents' Educational Assistance under Chapter 35.  The 
notice of disagreement with this determination was received 
in April 1997.  The statement of the case was issued in May 
1997.  The appellant's substantive appeal was received in 
June 1997.  The appellant, her son and daughter appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in August 1997.  A transcript of the hearing is of 
record.  Private treatment reports were received in August 
1997.  A supplemental statement of the case was issued in May 
1998.  The appeal was received at the Board November 1998.  


FINDINGS OF FACT

1.  The veteran died in January 1997, at the age of 71; the 
immediate cause of death metastatic carcinoma.  Listed as 
other significant conditions contributing to death, but not 
resulting in the underlying cause of death, were acute 
respiratory failure; chronic obstructive pulmonary disease; 
and bronchogenic carcinoma.  No autopsy was performed.  

2.  At the time of his death, service connection was in 
effect for ankylosis, right elbow, residuals, shrapnel 
fragment wound and fracture of humerus and elbow joint, rated 
as 60 percent disabling; pyarthrosis, right elbow, rated as 
20 percent disabling; scar, shrapnel fragment wound, thyroid 
area, rated as 10 percent disabling; wrist, right, limitation 
of motion, rated as 10 percent disabling; and loosening of 
extensor mechanism, right knee, rated as noncompensable, for 
a combined evaluation of 70 percent.  

3.  There is no evidence that carcinoma was manifested during 
service or within one year of separation from service.  

4.  There is no competent medical evidence that the veteran's 
metastatic carcinoma was related to an inservice injury or 
disease.  

5.  There is no medical evidence showing that a service-
connected disability was the immediate or underlying cause of 
the veteran's death; nor is there medical evidence showing 
that a service-connected disability or disabilities 
contributed substantially or materially to cause death.  

6.  The veteran did not die of a service-connected disability 
and was totally and permanently disabled due to service-
connected disability at the time of his death.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 U.S.C.A. § 3501 (West 1991); 
38 C.F.R. § 21.3021 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The record reflects that the veteran died on January [redacted], 
1997, at the age of 71.  A certificate of death shows that the 
veteran's death was attributed to metastatic carcinoma; 
listed as other significant conditions contributing to death, 
but not resulting in the underlying cause of death, were 
acute respiratory failure; chronic obstructive pulmonary 
disease; and bronchogenic carcinoma.  No autopsy was 
performed.  

At the time of his death, service connection was in effect 
for ankylosis, right elbow, residuals, shrapnel fragment 
wound and fracture of humerus and elbow joint, rated as 60 
percent disabling; pyarthrosis, right elbow, rated as 20 
percent disabling; scar, shrapnel fragment wound, thyroid 
area, rated as 10 percent disabling; wrist, right, limitation 
of motion, rated as 10 percent disabling; and loosening of 
extensor mechanism, right knee, rated as noncompensable, for 
a combined evaluation of 70 percent.  

The veteran's service medical records are negative for any 
complaints or findings referable to any carcinoma.  A 
Certificate of Disability for Discharge was issued in 
November 1945, wherein it was determined that the veteran had 
been found unfit for military service because of "deformity 
of upper extremity, right, manifested by mal-alignment of 
distal end of humerus and ankylosis, partial, bony, elbow, 
secondary to fracture, compound, comminuted, humerus and 
elbow joint, incurred when struck by enemy shell fragments on 
November 8, 1944 near Metz, France.  

Medical evidence of record in the 1940's and 1950's, 
including VA as well as private treatment reports, reflect 
clinical evaluation and treatment for residuals of shrapnel 
wounds of the right arm.  A VA compensation examination 
report dated in March 1947 reported a diagnosis of shrapnel 
wound of right elbow with chronic osteomyelitis of the right 
elbow, ankylosis of elbow and atrophy of muscles of the right 
upper arm.  The veteran received ongoing treatment for 
recurrent drainage of the wound in the right elbow.  A VA 
compensation examination in July 1948 reported a diagnosis of 
resolved shrapnel wound in the right elbow without flexion 
deformity.  A VA compensation examination, conducted in 
September 1950, reported findings of marked deformity of 
anterior chest wall; chronic acne on the back and shoulders, 
mild; and deformities due to shrapnel wounds.  These records 
do not reflect any findings of carcinoma.  

Medical evidence of record in the 1970's and 1980's, 
including VA as well as private treatment reports, indicate 
that the veteran had clinical evaluation and treatment for 
residuals of disability involving the right wrist and elbow 
associated with shrapnel wounds.  The records also indicate 
that the veteran underwent 11 operations involving the right 
arm; the pertinent diagnoses include osteomyelitis of the 
right wrist and elbow, and cervical and spinal spondylosis.  
A VA compensation examination, conducted in January 1984, 
reported findings of nodular density in the right lung with 
fibrotic changes; the veteran subsequently underwent a right 
upper lobectomy in March 1984.  Among the above records is a 
private medical statement from Michael J. Larkin, dated in 
February 1984, indicating that the veteran had a severe 
deformity of the right distal humerus and elbow joint 
secondary to injury sustained during WWII.  An X-ray study 
performed in December 1985 revealed postoperative changes in 
the right hemithorax; no acute process demonstrated.  

Received in November 1988 was an itemized bill for medical 
services rendered to the veteran during the period from 
February 1984 to December 1987; disabilities for which 
services were rendered included elbow disintegration, 
psychotherapy and chest x-ray.  Received in December 1988 was 
a VA hospital summary, dated from August 1988 to October 
1988, indicating that the veteran was hospitalized and 
treated for a nervous disorder.  The discharge diagnoses were 
bipolar affective disorder, manic type; chronic obstructive 
pulmonary disease; status post lobectomy for carcinoma of the 
right lung; history of old elbow injury; and chronic atrial 
flutter.  

Received in April 1989 were private treatment reports dated 
from April 1984 to October 1986, showing treatment for 
several disabilities.  These records indicate that the 
veteran was admitted to a hospital in March 1984 with a 
diagnosis of squamous cell carcinoma of the right upper lung; 
he subsequently underwent a right upper lobe thoracotomy.  
The veteran was again admitted to a hospital in October 1986 
with a history of bipolar disorder.  It was noted that a 
doctor of pulmonary disease was consulted; he found no 
evidence of recurrence of veteran's lung carcinoma.  The 
veteran underwent a proctosigmoidoscopy where 3 polyps were 
found; he then underwent a colonoscopy with polypectomy.  The 
veteran was given medication for control of his mania.  The 
discharge diagnoses were bipolar disorder, type I, manic 
phase; diverticulosis; colon polyps; impotence; lung cancer; 
status post right upper lobe thoracotomy; COPD; and diffuse 
ASO.  

Of record is a report of contact (VA Form 119), dated January 
2, 1997, indicating that the veteran died on January [redacted], 
1997.  Subsequently, a certificate of death, dated January 4, 1997, 
reported that the veteran died on January [redacted], 1997; the 
immediate cause of death was reported as metastatic 
carcinoma.  Listed as other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death, were acute respiratory failure; chronic 
obstructive pulmonary disease; and bronchogenic carcinoma.  
No autopsy was performed.  

Received in March 1997 were reports of bone scan studies 
performed during the period from September 1996 through 
November 1996.  A bone scan study dated in September 1996 
indicated that on plain film radiographs of the wrist there 
was an osteolytic expansible lesion in that location and that 
findings were believed to be metastatic disease.  The 
impression was evidence of metastatic disease at the anterior 
aspect of the left 8th rib; no other metastatic focus was 
identified.  A bone scan performed in November 1996 revealed 
an additional area of abnormal activity in the area of the 
left 12th rib posteriorly; increased activity was also 
suggested in the area of the right elbow.  A complete bone 
survey, dated in November 1996, revealed extensive osteolytic 
changes involving the distal right humerus consistent with 
metastases; there were also mild changes in the left 5th and 
6th ribs which could also represent metastatic lesions.  

Received in March 1997 was a medical statement from Julian W. 
Proctor, M.D., dated in January 1997, indicating that the 
veteran presented to him with widespread tumor in bone 
without a clear histologic identification as to the source.  
Dr. Proctor noted that the veteran had a previous history of 
lung carcinoma treated successfully in 1984.  He noted that 
there was also evidence for a monoclonal gammopathy, but bone 
marrow biopsy showed only 6% plasma cells; the veteran 
received treatment to areas in the ribs which were troubling 
him.  Dr. Proctor reported that the bone scan findings 
essentially showed increased uptake in the left 7th rib, the 
left 12th rib, and the right elbow.  

Received in June 1997 was a private medical statement from S. 
Simon, M.D., dated in April 1997, indicating that he first 
saw the veteran in October 1996 for an abnormal bone scan.  
Dr. Simon noted that the veteran had had right upper 
lobectomy in 1984 for lung cancer.  Dr. Simon stated that it 
was his opinion that it was highly unlikely that lung cancer 
would recur 12 years later.  Following a work up, Dr. Simon 
felt that the veteran had monoclonal gammopathy of unknown 
significance.  Dr. Simon further stated that although the 
possibility of multiple myeloma causing the bony 
abnormalities was possible, he thought that that would be a 
very unusual finding; a CAT scan of the body revealed no 
evidence of primary or metastatic tumor.  Dr. Simon indicated 
that the veteran had worsening bone scan and pain and was 
empirically begun on radiation therapy to the bony painful 
lesions.  Dr. Simon noted that the veteran's general 
condition from underlying COPD was so poor that bone biopsy 
could not be done.  Dr. Simon stated that, in short, although 
he was not sure what the etiology of the veteran's bony 
abnormalities were, he thought that they were malignant; they 
were either atypical presentation of multiple myeloma, or 
primary of unknown origin which occurs but again was unusual.  

At the time of the personal hearing in August 1997, the 
appellant reported that the veteran had approximately 10 
surgeries involving the elbow; she stated that, after he was 
wounded, he was in the hospital for a long period of time.  
The appellant indicated that osteomyelitis set into the elbow 
and the wound had to be opened and drained on a regular 
basis.  The appellant reported that the veteran had cancer in 
the lung and had to undergo removal of at least 1/3rd of the 
lung 14 years before he developed the bone cancer.  The 
appellant related that the veteran started getting pain in 
his wrist and around his back; he finally went to a doctor 
who performed a bone scan and developed the problem.  The 
appellant stated that she believed that the x-rays, the 
deterioration of the arm, and the infections caused the 
development of the cancer; she noted that bone scans showed 
the presence of cancer in the veteran's arm, his wrist and 
his ribs.  It was further argued that if the veteran's arm 
was not in such a weak and deteriorated state, it would not 
have been so susceptible to the cancer.  The appellant 
contended that, although she had never been told the location 
of the primary site of the cancer, she believed that the 
primary site of the cancer was in the veteran's right elbow.  

Received in August 1997 were private treatment reports dated 
from December 1993 through December 1996.  A treatment report 
dated in December 1993 indicated that the veteran had severe 
problems of the right arm, which included malunion fracture 
of the distal humerus with severe osteoarthritis of the right 
elbow joint, osteoarthritis of the right wrist, and 
osteoarthritis of the right shoulder.  These records indicate 
that a tumor board was held on December 17, 1996, indicating 
that CT of the chest, abdomen, and pelvis on October 18, 1996 
revealed osteolytic changes involving the distal right 
humerus in addition to mild changes in the left 10th, 11th, 
and 12th ribs representative of metastatic lesions.  
Approaches to histologic confirmation were discussed 
including biopsy of the 8th rib considered inadvisable 
because of the veteran's severe COPD and his right adrenal, 
which was felt to be too tricky with the adjacent large 
abdominal aortic aneurysm.  The consensus was complete 
diagnostic radiation therapy with one single large fraction 
dose, and defer attempts for pathological confirmation.  

B.  Legal analysis.

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death.  The 
appellant indicates that the veteran had eleven operations 
over the years due to his service related injuries, which 
resulted in limited use of his right arm until deterioration 
rendered that arm useless in the last eight years.  The 
appellant maintains that the source of the cancer could very 
well have been in the right arm.  It is requested that the 
appellant be accorded the benefit of the doubt.  

I.  Service connection for the cause of the veteran's death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence establishes that the disease or injury was incurred 
in service.  See 38 C.F.R. § 3.303(d) (1998).  Where a 
veteran served for 90 days in active service, and malignant 
tumors develop to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
may be service connected even though there is no evidence of 
such disease in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be established for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  

Service connection for the cause of a veteran's death is 
warranted when the evidence demonstrates that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, and/or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (1998).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3)(1998).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1998).  

An appellant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and a nexus between the inservice 
injury or disease and the demonstrated disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's, or appellant's, solitary 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that the service medical records are negative 
for any form of cancer and that the  record indicates that 
the veteran was first treated for lung cancer in 1984.  The 
Board further notes that the records reflect that metastatic 
carcinoma of the bones was not diagnosed until shortly prior 
to the veteran's death, approximately 41 years after his 
discharge from military service.  There is no competent 
medical evidence in the record which links the development of 
carcinoma to military service or a service-connected 
disability(ies) nor is there any medical evidence to support 
a finding that a service-connected disability(ies) 
contributed substantially or materially to the cause of the 
veteran's death.  

The Board acknowledges the appellant's argument that the 
veteran's service-connected right elbow disorder may have 
been the primary site of his fatal cancer and, therefore, 
caused and/or contributed to his death.  However,  there are 
no medical data or clinical opinions on file establishing a 
cause-and-effect relationship between the veteran's service-
connected disability(ies) and the cancer which caused his 
death long after service discharge.  In this regard, the 
Board is compelled to point out that the appellant's medical 
causation argument is completely unsupported by the objective 
medical evidence of record.  The appellant's theory regarding 
causation requires medical knowledge but the appellant is not 
medically competent to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (competent 
medical evidence regarding a determination of medical 
etiology is required to make the claim well-grounded).  
Therefore it is concluded that all the criteria set forth in 
Caluza have not been met..  Consequently, the claim of 
entitlement to service connection for the cause of the 
veteran's death is not well-grounded.  

In addition, if a claim is not well-grounded the principle of 
reasonable doubt is not for application.  

Where claims are not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim; however, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with VA benefits claims.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under § 5103(a) in the May 1997 Statement of the 
Case and May 1998 Supplemental Statement of the Case.  

II.  Eligibility for Survivors' and Dependents' Educational 
Assistance benefits.

As pertinent to the present appeal, basic eligibility for 
Chapter 35 educational assistance benefits is established for 
a veteran's surviving spouse if the veteran dies from a 
service-connected disability or a permanent and total 
disability due to service-connected disability was in effect 
at the time of death.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021.  

In this case, at the time of death, a permanent and total 
disability rating due to service-connected disability was not 
in effect.  Additionally, the veteran did not die of a 
service-connected disability as found in the above decision 
in which the Board denied the appellant's claim for service 
connection for the cause of death.  In light of the Board's 
determination, there simply is no statutory or regulatory 
provision that would permit entitlement to Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code.  

Under the circumstances of this case, we are without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this, where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  




ORDER

The claim for service-connection for the cause of the 
veteran's death is denied as not well grounded.  

The claim for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is denied as 
having no legal merit.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

